Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Sudderth on 5/16/22.

The application has been amended as follows: 
Cancel: Claims 21-25







Allowable Subject Matter

Claims 1-4, 6, 8-13, 15-20 are allowed.   Claims are viewed as allowable in their entirety.  No single claim element should be viewed as novel on its own merits.  It is the claims as a whole that are allowable over the prior art of record.
Claims are viewed as allowed over Angelo US 2020/0394309, Zhou US 2021/0109797 and newly cited reference Gaillardetz US 2020/0183950.  Angelo teaches a blockchain for a security update; Zhou teaches voting by a plurality of threat community.   Gaillardetz teaches checking a blockchain for a required field.  However Examiner asserts that Gaillardetz does not meet the obviousness threshold, and is not related to the art of security.
Therefore the claims are allowable over the prior art of record.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439